Citation Nr: 1532381	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-19 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for Reiter's syndrome.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel







INTRODUCTION

The Veteran served on active duty from November 1983 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In February 2013, the Board remanded the issue on appeal for additional action.  The matter is now again before the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2012, the Veteran testified at a videoconference hearing before an Acting Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.  The Acting Veterans Law Judge who conducted the June 2012 hearing has since left the Board.  Generally, the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  Because the Acting Veterans Law Judge who conducted the June 2012 hearing is no longer employed by the Board, she cannot participate in the adjudication of the Veteran's claim.  As such, in June 2015, the Board sent the Veteran a letter requesting that he indicate on a provided form whether he desired another opportunity to testify at a hearing before a new Veterans Law Judge, or if he wanted the Board to proceed with the adjudication of his appeal.  In July 2015, the Veteran returned the provided form wherein he indicated that he wished to appear in person before a new Veterans Law Judge at the RO (a Travel Board hearing).  Consequently, remand is required as a Travel Board hearing must be scheduled.  


Accordingly, the case is REMANDED for the following action:

The RO should place the Veteran's name on the docket for a Travel Board hearing at the RO before a Veterans Law Judge.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




